Title: To James Madison from John Knapp, 29 March 1801
From: Knapp, John
To: Madison, James


Dr sir,
City Washington March 29th. 1801
I congratulate you on an event terminating so fortunately for the Republican cause, by the Election of Mr. Jefferson. Permit me to solicit your friendship & support to the attainment of a situation under his Administration, such as my Ability & Integrity will enable me to discharge. I hope there is no assumption of Vanity, when I say, my long services in public life & various Public Offices of which I can produce ample Credentials, entitles me to some attention. It is true my Political Creed held me back under the late Administration, & no Man who dared to express a Republican Idea, could feel the affection of the then Rulers: But thank God, a change is effected, & I may with truth say, the Salvation of our Country depended on that change. I feel satisfied that under the present head of the Nation, those who in the worst of times, uniformly adheared to Principles, calculated to promote the happiness of Man; will not appear in the back ground & their Enemies in front. If necessary I can have the support of Messrs. Giles, Venable & Harrison of your State, the Chancellor of Maryland, Judges Duvall & Kilty united to Mr. R Sprigg of this State, Messrs. Smilie, Muhlenberg Hiester, Brown, Dallas & Leib of Penna. & many others influential Characters in the Union, whose sentiments have ever been in unison with my own. I am aware of the Delicate situation I place you by a requisition of this nature, but the present opening urges me to make every effort to the attainment of an object, so essentially advantagious to the Interest of my family, which I hope the goodness of your heart will pardon. Possibly I may exceed the limits of propriety by this address, but when you reflect on the importance resulting to me from your influence, you will deem it an ample apology for my present intrusion. I have the honor to be with sentiments of the highest esteem & respect Dr Sir Yr. Obt. sert.
John Knapp
PS. Make my best respects acceptable to Mrs. Madison, in which Mrs. Knapp sincerely joins & accept our united wishes for the health & happiness of you both. God bless you
J K.
 

   
   RC (DLC).



   
   William Branch Giles, Abraham B. Venable, and Carter Bassett Harrison were Virginia congressmen.



   
   Alexander Contee Hanson was the chancellor of Maryland. Gabriel Duvall was chief justice of the general court of Maryland. William Kilty served as a state jurist in 1801. Richard Sprigg, Jr., was a Maryland congressman who served in the House between March 1801 and February 1802, when he was named associate judge of the Maryland Court of Appeals.



   
   John Smilie, Peter Muhlenberg, John and Joseph Heister, Robert Brown, Alexander J. Dallas, and Dr. Michael Lieb were influential members of the Pennsylvania Republican party (Higginbotham, Keystone in the Democratic Arch, pp. 16–19).



   
   Knapp was a Philadelphian who had moved to Washington and opened a lumber business. Mrs. Knapp apparently was Dolley Madison’s longtime friend (Knapp to JM, 9 July 1800 [DLC]; Mrs. John Knapp to Dolley Madison, n.d. [DLC: Dolley Madison Papers]).


